DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.
Election/Restrictions
Newly submitted claims 33-35 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention as originally claimed had a special technical feature of a tent including a flysheet, the newly submitted claims are drawn to an invention with a special technical feature of a greenhouse that is transparent and does not require the special technical feature of a flysheet.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33-35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21,28 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21- Regarding claim21, the phrase “preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 28 recites “a kit of part comprising an inflatable arch as defined in claim 1, a flysheet”.  Claim 1 is drawn to a tent and includes a flysheet.  It is unclear if the kits of parts of claim 28 includes the tent and flysheet of claim 1.  It is unclear if the “flysheet” of claim 28 is the same as or in addition to the flysheet of claim 1.  The claim phrase “a kit of parts comprising an inflatable arch as defined in claim 1” is indefinite as it is unclear of the scope of the claim encompasses the recitations of claim 1 causing confusion regarding the meets and bounds of claim 28.  Accordingly, the claim will be examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Heck et al (5097548).
Claim 1.  Heck discloses a tent comprising: 
a flysheet (90); and 
an inflated arch delimiting a volume, wherein said arch comprises a first flexible sheet (20) and a second flexible sheet (30) opposed to said first flexible sheet; 
wherein the first flexible sheet and the second flexible sheet are joined to each other to form a plurality of inflated structural support chambers (as noted in the figures and disclosure); 
wherein said plurality of inflated structural support chambers have a natural tendency to form a curve when inflated (as noted in the disclosure);
wherein said plurality of inflated structural support chambers are elongate, extending in the curve of the arch (as seen in the figures), and 
wherein said plurality of inflated structural support chambers comprise opposed side-joins (40) between the first and second sheets, wherein the lengths of the opposed side-joins are unequal (where the length of the top is longer than the length of the opposed bottom of the opposed side joins 40, as noted at cols. 5-6).
Claim 13.  The tent of claim 1 wherein the inflated structural support chambers have a lateral cross-section that is generally elliptical, oval or substantially circular (as seen in the figures and noted in the disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,8,13,20,21,26,28,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty (2830606) in view of Heck et al (5097548).
Claim 1.  Daugherty discloses a tent comprising: 
a flysheet (24); and 
an inflated arch (11 and/or B and/or C; where 11 and B and C are similar and features of 11 or in B as applicable to the depending claims) delimiting a volume, wherein said arch comprises a first flexible sheet (12 or 13 or 35 or 36) and a second flexible sheet (the other of 12 or 13 or 35 or 36) opposed to said first flexible sheet; 
wherein the first flexible sheet and the second flexible sheet are joined to each other to form a plurality of inflated structural support chambers (as seen in the figures and noted throughout the disclosure),
wherein the structural support chambers are elongate, extending in the curve of the arch, and wherein said plurality of inflated structural support chambers comprise opposed side-joins (at 17) between the first and second sheets. 
Daugherty does not expressly disclose that the structural support chambers have a natural tendency to form a curve when inflated, and
However it is known in the art to have an inflated arch delimiting a volume, wherein said arch comprises a first and second flexible sheet joined to each other to form a plurality of inflated structure support chambers, that have a natural tendency to form a curve when inflated and wherein the support chambers comprise opposed side joins between the first and second sheets wherein the lengths of the opposed side joins are unequal.  For example, Heck discloses an inflated arch delimiting a volume comprising a first sheet (20) and a second sheet (30) joined to each other and wherein the support chambers comprise opposed side joins (40), and have a natural tendency to form a curve (as noted int eh disclosure), wherein the lengths of the opposed side joins are unequal (where the top is longer than the bottom of each side join as noted at least at cols 5-6).  At the time of the effective filing of the invention it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the inflated arch structural support chambers of Daugherty to have side joins wherein the lengths of the opposed side joins are unequal, to achieve the predictable result of a self supporting inflatable arch tent, as taught by Heck.
Claim 8. The tent of claim 1 wherein the closed chambers are sealed once inflated, such that deflation is only possible by destructive measures (as noted at col. 3, lines 15-23, where they are hermetically sealed when the valve is closed, such that deflation is only possible by destructive measures, when the valve is closed).
Claim 13. The tent of claim 1 wherein the inflated structural support chambers have a lateral cross-section that is generally elliptical, oval or substantially circular (as seen in figures 3 of Daugherty and/or figures 4,5,12 of Heck).
Claim 20. The tent of claim 1, further comprising an inflated mattress (base with 43,45 and/or 51/53). 
Claim 21. The tent of claim 20, wherein the mattress structurally supports the arch, preferably wherein the arch is anchored to the mattress (as noted in the figures and throughout the disclosure at least at col. 3).
Claim 26. The tent of claim 1, wherein the tent is substantially free of one, more or all of tent poles, thermoset plastics, zips, hook and loop fasteners, metals and metal alloys (as noted throughout the disclosure).
Claim 28.  A kit of parts comprising an inflatable arch as defined in claim 1, a flysheet, and an inflatable mattress (51/53 and/or 43/45 as seen in the figures and noted throughout the disclosure).
Claim 29.  Daugherty in view of Heck, disclose a method of making an inflatable arch comprising the steps of:
“providing” and “joining” the structure as claimed in claim 29 (see rejection of claim 1 above).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty (2830606) in view of Heck (5097548) and further in view of Robichaud (RE 31465).
Claims 14-16.  Daugherty in view of Heck disclose the tent of claim 1 as above, wherein the flysheet is pivotally anchored to a tent supporting surface at a position on a first side of the arch, and to a tent supporting surface at a position on a second side the arch, substantially laterally opposed to one another and form a virtual axis substantially lateral to the arch, (as noted in the figures) but does not expressly disclose that the flysheet is pitched over the delimited volume.  However it is known in the art to flysheets pitched over tents and to have them pivotally anchored to either side of the base.  For example, Robichaud disclose a pivotally flysheet where it is anchored on a first and second side of the base at a position within 15% of a midline of a length of the base, more preferably within 5% of the midline of the base, and most preferably substantially at the lateral midline of the base.  At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the flysheet of Daugherty, in view of Heck, to be pitched over the delimited volume and pivotally anchored to the tent supporting surface at the base at a position on the first and second side laterally opposite to form a virtual axis substantially lateral to the arch and within 15% or5% or at the midline of the arch as shown by Robichaud to achieve the predictable result of providing and/or preventing access to the interior of the tent as desired and to protect the tent from undesired weather such as rain.
Claims 23,24,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty (2830606) in view of Heck (5097548) and further in view of Tamaki (WO 94/17266).
Claim 23.  Daugherty in view of Heck discloses the tent of claim 1 comprising where the tent is formed of material which is impervious to air, but does not expressly disclose the material is polyethylene, polypropylene, polyethylene terephthalate, polyethylene furanoate, polyester, nylon, or polyvinyl chloride, most preferably polyethylene.  However it is known in the art to use the claimed materials to make a tent.  For example Tamaki discloses a tent formed a material that is airtight such as thermoplastic in any of its suitable forms such as polyethylene, polyester, polyolefin, Teflon, vinyl, polycarbonate, polyvinylchloride, polypropylene and others.  At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the air impervious material of Daugherty, in view of Heck, to be one of the claimed materials as taught by Tamaki to achieve the predictable result of an inflatable tent that resists leaks and failure.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was to choose any of the materials of Tamaki and the claimed invention, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case it would have been obvious for at least the reason that the claimed materials are easily obtainable and reliably air impervious and when inflated have sufficient structural integrity to accommodate one or more persons weight.
Claim 24. Daugherty in view of Heck and further in view of Tamaki disclose the tent of claim 1 but do not expressly disclose the material comprising at least 60wt%, based on the total weight of the tent components, of thermoplastic polymer, more preferably at least 70wt%, still more preferably at least 85wt%, still more preferably at least 95wt%, and most preferably at least 98wt%.   At the time the invention was effectively filed it would have been obvious to one having ordinary skill in the art to pursue known design options and modify the material to have the claimed percentage compositions, to achieve the predictable result a structural sufficient material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case it would have been obvious for at least the reason that the claimed materials are easily obtainable and reliably air impervious; additionally these limitations are not linked to any optimal function or unexpected result, one of ordinary skill would have known to provide the best weight commensurate with the users needs.
Claim 25. Daugherty in view of Heck and further in view of Tamaki disclose the tent of claim 1  but do not expressly disclose the material comprising at least 60wt%, based on the total weight of the tent components, of a single polymer type selected from the types polyethylene, polypropylene, polyethylene terephthalate, polyethylene furanoate, polyester, nylon, and polyvinyl chloride; more preferably 70wt%, still more preferably 85wt%, still more preferably 95wt%, and most preferably at least 98wt%.  At the time the invention was effectively filed it would have been obvious to one having ordinary skill in the art to pursue known design options and modify the material to have the claimed percentage compositions, to achieve the predictable result a structural sufficient material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case it would have been obvious for at least the reason that the claimed materials are easily obtainable and reliably air impervious; additionally these limitations are not linked to any optimal function or unexpected result, one of ordinary skill would have known to provide the best weight commensurate with the users needs.
Allowable Subject Matter
Claims 5,31,32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 6/29/22, with respect to the rejection(s) of claim(s) 3 and 4, the subject matter of which has been incorporated into amended claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heck (5097548).
Applicant's arguments filed 6/29/22, with respect to claim 8 have been fully considered but they are not persuasive.  The claim does not preclude a valve that has an open and closed position.  Rather the claim requires that the closed chambers are sealed once inflated.  The chambers of Daugherty are closed via the valve in the closed position and when closed, they are sealed, as noted in the rejection above.  In the closed and sealed condition deflation is only possible by destructive measures.  Accordingly, Daugherty teaches the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635